Citation Nr: 0327561	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for Raynaud's 
phenomenon.

2.  Entitlement to an evaluation in excess of 10 percent for 
polymyositis of the right shoulder.

3.  Entitlement to an evaluation in excess of 10 percent for 
polymyositis of the left shoulder.

4.  Entitlement to an evaluation in excess of 10 percent for 
polymyositis of the right hip.

5.  Entitlement to an evaluation in excess of 10 percent for 
polymyositis of the left hip.

6.  Entitlement to an evaluation in excess of 10 percent for 
polymyositis of the right knee.

7.  Entitlement to an evaluation in excess of 10 percent for 
polymyositis of the left knee.

8.  Entitlement to an evaluation in excess of 10 percent for 
dermatomyositis with Gottron's papules.

9.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel

INTRODUCTION

The veteran had active duty from September 1983 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
carpal tunnel syndrome of the left hand, and reduced the 
evaluation for diabetes to zero percent.  In a March 2003 
statement, the veteran withdrew his appeal of the reduction 
in rating for his service-connected diabetes.  See Hamilton 
v. Brown, 4 Vet. App 528 (1993)(en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (the Board has no authority to proceed on an 
issue that has been withdrawn).  

In a January 2003 rating decision, the RO granted service 
connection for several disabilities, all claimed as secondary 
to his service-connected pulmonary fibrosis.  The veteran 
appealed the assignment of a noncompensable evaluation for 
Raynaud's phenomenon, a 10 percent evaluation each for 
polymyositis of the shoulders, hips and knees, and a 10 
percent evaluation for dermatomyositis with Gottron's 
papules.


REMAND

In the April 2002 rating decision, the RO granted service 
connection for arthralgias due to long term steroid use, 
claimed as right shoulder bursitis, and assigned a 10 percent 
evaluation.  The veteran did not appeal.  However, in January 
2003, the RO granted service connection for polymyositis of 
the shoulders, hips and knees, secondary to his service-
connected pulmonary fibrosis.  The RO informed the veteran 
that he was "currently evaluated at 10 percent for 
arthralgias due to long term steroid use, associated with 
pulmonary fibrosis with swollen painful joints; however, this 
condition is being closed out as you will receive separate 
evaluations for each joint affected by polymyositis."  
However, on the front page of the decision, and in the letter 
notifying the veteran of the decision, the RO noted that it 
was granting service connection for polymyositis of the 
shoulders, hips and knees and assigning a 10 percent level of 
disability.  The veteran appealed the level of disability 
assigned.  Although this represented an increase in 
disability, it is not entirely clear that the veteran was 
made aware that he was receiving a 10 percent evaluation each 
for his left and right shoulder, left and right hip, and left 
and right knees.  The veteran should be clearly informed that 
he is now receiving six separate 10 percent evaluations in 
place of the single 10 percent evaluation, and given the 
opportunity to state whether he is satisfied with this 
increase in disability and would like to withdraw his appeal, 
or would like for his appeal to continue.

The veteran claims that his left carpal tunnel syndrome is 
service connected.  A July 2001 medical statement from J. 
Santiago, M.D. states that his "carpal tunnel may be 
somewhat related to his pulmonary illness . . ."  The 
veteran is service connected for pulmonary fibrosis.  He is 
also service connected for diabetes, secondary to medication 
taken to treat his pulmonary fibrosis.  In a June 2002 
letter, the veteran states that his left carpal tunnel 
syndrome was caused by his diabetes, adding: "I have never 
had problems with my left wrist until the numbness and 
tingling occurred while having the diabetes."  In an October 
2002 VA examination, the examiner was asked to evaluate the 
distinct disability attributed to the veteran's pulmonary 
fibrosis.  The veteran's carpal tunnel syndrome was not 
mentioned by the examiner.  The Board is unable to determine 
if the veteran's left carpal tunnel syndrome is etiologically 
related to his pulmonary fibrosis, or his diabetes, and is 
unwilling to infer the absence of a link from the results of 
the October 2002 VA examination as being dispositive.  A 
medical opinion should be requested specifically on this 
question.  The claims file and any additional records should 
be forwarded to a physician for an opinion on whether there 
is any link between the veteran's left carpal tunnel 
syndrome, and any service connected disability, or his active 
service.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should write the veteran and 
inform him that as a result of the January 
2003 rating decision, he is now in receipt 
of multiple separate ratings for his 
polymyositis, reflecting 10 percent each 
for his right and left shoulders, right 
and left hips, and right and left knees.  
He should be asked if he is satisfied with 
this evaluation, or would like for his 
appeal to continue.

3.  The RO should arrange for the 
veteran's medical records to be reviewed 
by an appropriate VA medical specialist.  
The physician should be asked to review 
the service medical records and the post 
service medical reports, and render an 
opinion on the following question:

Is it at least as likely as not that 
the veteran's left carpal tunnel 
syndrome is related to any service 
connected disability, including but 
not limited to his service-connected 
pulmonary fibrosis and Type II 
diabetes mellitus, or alternatively, 
is it directly related to his active 
service?

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
left carpal tunnel syndrome, as well as 
other issues of increased ratings as 
appropriate.  If any benefit requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

